 1   Philip Cozens, State Bar Number 84051
 2   Attorney at Law
 3   1007 Seventh Street, Suite 208
 4   Sacramento, CA 95814
 5
 6   Telephone: (916) 443-1504
 7   Email: pcozens@aol.com
 8
 9   Attorney for Defendant Victor Magana
10
11
12
13                           IN THE UNITED STATES DISTRICT COURT
14
15                        FOR THE EASTERN DISTRICT OF CALIFORNIA
16
17   UNITED STATES OF AMERICA,           )                Case No. 2:18-cr-0009 TLN
18                                       )
19               Plaintiff,              )                STIPULATION FOR CONTINUANCE
20                                       )                OF STATUS CONFERENCE AND
21                                       )                ORDER
22               v.                      )
23                                       )
24   VICTOR MAGANA, et al.               )
25                                       )
26         Defendants.                   )
27   ____________________________________)
28
29          It is stipulated between the United States Attorney’s Office for the Eastern District of
30   California by Assistant United States Attorney Justin Lee, Esq. and Defendant Victor Magana
31   through his attorney Philip Cozens, Esq. that:
32          The Status Conference currently scheduled for July 25, 2019, 2019 at 9:30 a.m. in Judge
33   Nunley’s Court be re-scheduled for September 12, 2019 at 9:30 a.m. in Judge Nunley’s Court.
34   The stipulated continuance is necessary because Defendant Victor Magana’s attorney and other
35   defense attorneys require additional time to review the voluminous discovery in this matter and
36   negotiate with the Government.
37          Time should be excluded for defense attorney preparation pursuant to Local Code T4
38   and the ends of justice outweigh the Defendant’s and the public’s interest in a speedy trial.



     STIPULATION RE STATUS CONFERENCE AND ORDER                                                 Page 1
1    Time should be excluded from speedy trial calculations from July 25, 2019 through and
2    including September 12, 2019.
3           It is so stipulated.
4    Dated: July 23, 2019                          /s/ Justin Lee, Esq.____________
5                                                  Justin Lee, Esq.
6                                                  Assistant United States Attorney
7                                                  Eastern District of California
8
 9                                                 /s/ Philip Cozens_______________
10                                                 Philip Cozens
11                                                 Attorney for Defendant
12                                                 Victor Magana
13
14
15                                               ORDER
16          The court, having read and considered the above-stipulation and finding good cause
17   therefore, orders that the Status Conference currently scheduled for July 25, 2019 at 9:30 a.m.
18   in Judge Nunley’s Court be re-scheduled for September 12, 2019 at 9:30 a.m. in Judge
19   Nunley’s Court. Time is excluded for defense attorney preparation pursuant to Local Code T4
20   and the court finds the ends of justice outweigh the Defendant’s and the public’s interest in a
21   speedy trial. Time will be excluded from speedy trial calculations from July 25, 2019 through
22   and including September 12, 2019.
23   Dated: July 23, 2019
24
25
26                                                   Troy L. Nunley
                                                     United States District Judge




     STIPULATION RE STATUS CONFERENCE AND ORDER                                                 Page 2
